Citation Nr: 0732543	
Decision Date: 10/16/07    Archive Date: 10/26/07

DOCKET NO.  04-03 981	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Roanoke, Virginia



THE ISSUE

Entitlement to increased compensation for the service-
connected dysthymic disorder and post-traumatic stress 
disorder (PTSD).  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

A.M. Ivory, Associate Counsel



INTRODUCTION

The veteran had active military service from May 1971 to 
December 1980.  

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 RO rating decision.  

In March 2007 the Board remanded the case to the RO via the 
Appeals Management Center (AMC) in Washington, DC, for 
further development of the record.  

The matter of entitlement to a total rating based on 
individual unemployability due to service-connected 
disability is being remanded to the RO via the Appeals 
Management Center (AMC) in Washington, DC.  



FINDING OF FACT

The service-connected dysthymic disorder/PTSD has been 
productive of a disability picture that more nearly 
approximates that of occupational and social impairment with 
deficiencies in most areas and inability to establish and 
maintain effective relationships; findings showing total 
occupational and social impairment are not present.  



CONCLUSION OF LAW

The schedular criteria for the assignment of an evaluation of 
70 percent, but not more for the service-connected dysthymic 
disorder/PTSD have been met.  38 U.S.C.A. §§ 1155, 5107, 7104 
(West 2002 and Supp. 2006); 38 C.F.R. §§ 4.7, 4.130 including 
Diagnostic Code 9411 (2007).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002). To 
implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  

VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  

In addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Considering the duties imposed by VCAA and its implementing 
regulations, the Board finds that all notification and 
development action needed to fairly adjudicate the claims on 
appeal has been accomplished.  

In May 2003, prior to the rating decision on appeal, the RO 
sent the veteran a letter advising him that in order to 
support a claim for higher evaluation for a service-connected 
disability, the evidence must show that the disability had 
become worse; the veteran had an opportunity to respond prior 
to the issuance of the July 2003 rating decision.  

The Board accordingly finds that the veteran has received 
sufficient notice of the information and evidence needed to 
support his claim for increased rating and has been afforded 
ample opportunity to submit such information and evidence.  

The Board also finds that a May 2006 letter satisfies the 
statutory and regulatory requirement that VA notify a 
claimant what evidence, if any, will be obtained that the 
claimant, and what evidence, if any, will be obtained by VA.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)).  

The May 2006 letter advised the veteran that VA is 
responsible for getting relevant records from any Federal 
Agency including medical records from the military, VA 
hospitals (including private facilities where VA authorized 
treatment), or from the Social Security Administration.  

The letters also advised the veteran that VA must make 
reasonable efforts to help the veteran get relevant records 
not held by any Federal agency, including State or local 
governments, private doctors and hospitals, or current or 
former employers.  

A March 2006 letter stated that if you have any information 
or evidence that you have not previously told us about or 
given, to us, and that information or evidence concerns the 
level of your disability or when it began please tell us or 
give us the evidence now.   

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of: (1) the evidence that is needed to substantiate 
the claim(s); (2) the evidence, if any, to be obtained by VA; 
(3) the evidence, if any, to be provided by the claimant; and 
(4) a request by VA that the claimant provide any evidence in 
the claimant 's possession that pertains to the claim(s).  As 
explained, all four content-of-notice requirements have been 
met in this appeal.  

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) (West 2002), requires that notice to a claimant 
pursuant to VCAA be provided "at the time" that, or 
"immediately after," the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.  

In that case, the Court determined that VA had failed to 
demonstrate that a lack of such pre-adjudication notice was 
not prejudicial to the claimant.  

As indicated, in the matter now before the Board, documents 
fully meeting the VCAA's notice requirements were provided to 
the veteran after the rating action on appeal.  However, the 
Board finds that the lack of full pre-adjudication notice in 
this appeal has not, in any way, prejudiced the veteran.  

The Board notes that the Court has held that an error in the 
adjudicative process is not prejudicial unless it "affects a 
substantial right so as to injure an interest that the 
statutory or regulatory provision involved was designed to 
protect such that the error affects 'the essential fairness 
of the [adjudication].'"  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  
 
The Board finds that, in this appeal, the delay in issuing 
section 5103(a) notice was not prejudicial to the veteran 
because it did not affect the essential fairness of the 
adjudication, in that his claim was fully developed and 
readjudicated after notice was provided.  

As indicated, the RO gave the veteran notice of what was 
required to substantiate the claim on appeal, and the veteran 
was afforded ample opportunity to submit such information 
and/or evidence.  

Following the issuance of the May 2006 letter, which 
completed VA's notice requirements, the veteran was afforded 
an opportunity to present information and/or evidence 
pertinent to the appeal before issuance of the Supplemental 
Statement of the Case (SSOC) in September 2006.  

Neither in response to the documents cited hereinabove, nor 
at any other point during the pendency of this appeal, has 
the veteran or his representative informed the RO of the 
existence of any evidence-in addition to that noted below-
that needs to be obtained prior to appellate review.  

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claim is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Cf. 38 C.F.R. § 20.1102 (2006).  

More recently, the Board notes that, on March 3, 2006, during 
the pendency of this appeal, the Court issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that the in rating cases, a 
claimant must be informed of the rating formulae for all 
possible schedular ratings for an applicable rating criteria.  
As regards the claim for increase on appeal, the Board finds 
that this was accomplished in the August 2003 SOC, which 
suffices for Dingess.  

Dingess also held that VA notice must include information 
regarding the effective date that may be assigned, and this 
has was expressly done in a follow-up letter sent to the 
veteran in March 2006.  

The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the veteran in connection with the claim on appeal.  

The service medical records and post-service VA medical 
records have been associated with the claims file.  Neither 
the veteran nor his representative has identified, and the 
file does not otherwise indicate, that there are any other VA 
or non-VA medical providers having existing records that 
should be obtained before the claims are adjudicated.  

The veteran had a VA medical examination in April 2007.  The 
veteran's Social Security Administration decision and records 
are part of the file. 

Finally, the veteran was advised of his right to a hearing 
before the RO and/or before the Board, but he waived that 
right.  

Under these circumstances, the Board finds that the veteran 
is not prejudiced by the Board proceeding, at this juncture, 
with an appellate decision on the claim for increased rating 
for the service-connected disability of PTSD.  


II. Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which assigns ratings 
based on average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding 
the degree of disability is resolved in favor of the veteran.  
See 38 C.F.R. §§  3.102, 4.3 (2006).  

The veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  

Where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

A February 1989 RO rating decision assigned a 50 percent 
disability rating for the service-connected psychiatric 
disorder.  An August 1992 Board decision denied the veteran's 
claim for an increased rating in excess of 50 percent for the 
service-connected psychiatric disorder.  

In July 2003 the RO denied an increased rating and classified 
the veteran's service-connected disorder as dysthymic 
disorder/PTSD (previously diagnosed major depression, 
recurrent with elements of PTSD and dependent personality 
disorder, competent).  

The Board observes that VA is authorized to incorporate any 
changes in the diagnosis of a service-connected disability.  
See 38 C.F.R. § 4.13 (2007).  See also 38 C.F.R. § 4.125 
(2007) (discussing what happens when the diagnosis of a 
mental disorder is changed).  

However, in doing so, it must consider that the aim should be 
the reconciliation and continuance of the diagnosis or 
etiology upon which service connection for the disability had 
been granted.  In the present case, service connection was 
originally granted for a general psychiatric disorder.  

Thus, in recharacterizing the veteran's condition as 
dysthymic disorder/PTSD (previously diagnosed major 
depression, recurrent with elements of PTSD and dependent 
personality disorder, competent), it appears that the RO 
concluded that these were not separate conditions, but rather 
that the evidence demonstrated that these new diagnoses were 
a continuation or correction of his previously service-
connected general psychiatric disorder.  

The Board notes that the veteran's symptomatology has not 
changed and that all of the veteran's psychiatric symptoms 
have been considered in rating the veteran's service-
connected disability.  

In June 2003, the veteran had a VA medical examination when 
it was noted that he had several suicide attempts and 
psychiatric admissions, one in-service suicide attempt and 
six or seven post-service psychiatric admissions, a few of 
which were for suicide attempts.  

The VA examiner stated that the veteran had low level 
depression and intrusive thoughts, about 10-12 days per 
month.  He had a blunted, sad affect but had rational and 
goal directed conversation.  

The VA examiner stated that he had no social life and had a 
tendency to avoid forming relationships and opined that, not 
all of the veteran's depression was due to military service, 
but his anxiety was.  The VA examiner assigned a Global 
Assessment of Functioning (GAF) score of 57.  

In June 2005, the veteran had a PTSD intake at the VA Medical 
Center and it was noted that he re-experienced physiological 
reaction on internal and external cues.  The VA social worker 
noted that he had persistent avoidance of stimuli associated 
with his in-service trauma and he had the inability to recall 
important aspect of the trauma, had markedly diminished 
interest or participation in significant activities, and felt 
detached or estranged from others.  It was also noted that he 
had a sense of foreshortened future.  The VA social worker 
assigned the veteran a GAF of 55.  

In September 2006 the veteran had a contracted VA examination 
and it was noted that he had difficulty falling and remaining 
asleep, had irritability, outbursts of anger and previous 
alcohol dependence.  The veteran had nightmares, difficulty 
with concentration, hypervigiliance, and social isolation.  
He had restrictive range of affect and an exaggerated startle 
response.  

The VA examiner opined that the veteran had mild, chronic 
PTSD.  He also opined that the veteran was capable of working 
as long as he had structure and in a setting without 
significant interpersonal interactions.  The VA examiner 
assigned a GAF score of 60.  

In April 2007 the veteran had a VA medical examination and it 
was noted that the veteran was hospitalized in October 2004 
for his PTSD.  It was also noted that the veteran's symptoms 
were present during the past year and that he was under 
current treatment for a mental disorder.  

The veteran was coping poorly but the best he ever had with 
his current regimen of medications and by maintaining 
relative social isolation and minimizing exposure to 
triggering stimuli.  He availed himself of psychotherapy on 
several occasions with little to no improvement, 
unfortunately, in functioning.  

It was noted that the veteran was married but had been 
divorced 3 times from his wife and married 4 times over the 
past 20 years and that this was his 4th wife.  He did not 
have a relationship with his children or no close friends 
because he did not deal with people.  He spent most of his 
leisure time alone working in his garden or on the computer 
and did not share leisure activities with his wife.  

The veteran stated that, two years earlier, he had planned to 
shoot himself and spent several days at the VA medical center 
and that his thoughts of suicide had persisted.  

The veteran had to avoid crowds because he was very anxious 
and had flashbacks from military service and that he ended up 
in fights at department stores when he was unable to exit 
quickly enough and/or blocked from exiting.  He had to force 
himself to drive slowly, gave others a lot of space, and gave 
up his motorcycle altogether due to too many close-calls due 
to rage in the past.  

The veteran had to structure his time to minimize social 
contacts since that provoked significant anxiety and 
distress.  When he did go out, it was to well known places 
and when crowds were minimal and only to familiar stores.  He 
worked part time where he could use his IT skills but the job 
required no physical contact with co-workers or customers.  

The VA examiner noted that the veteran's orientation was 
intact, and his thought process and content were 
unremarkable.  He had no delusions.  The veteran had episodes 
of frequent sleep walking so his family bolted the doors 
locked so he would not leave the home while sleep walking and 
had frequent nightmares where he woke-up swinging.  

The veteran reported panic attacks occurred 2 to 3 times per 
week and lasted from 5 minutes to 30 minutes and were 
triggered by sound of helicopters, loud unidentified noises, 
crowds.  It was out of fear of having one of those episodes 
that he made the effort to minimize exposure to triggering 
stimuli, especially crowds and interpersonal conflicts.  

He did not have homicidal thoughts but had suicidal thoughts 
every 1 to 2 months.  He had been in fights when trying to 
flee crowded stores when he felt under potential attack, had 
road rage episodes in the past, and had taken swings at 
family members.  

It was noted that he had recurrent and intrusive distressing 
recollections of the event, including images, thoughts, 
dreams, or perceptions and that acted or felt as if the 
traumatic event was recurring.  He had intense psychological 
distress at exposure to internal or external cues that 
symbolized or resembled an aspect of the traumatic event and 
that he was physiological reactive to exposure of internal or 
external cues that symbolized or resembled an aspect of the 
traumatic events of service.  

The veteran had persistent avoidance of stimuli associated 
with his trauma and numbing of general responsiveness.  He 
made the effort to avoid thoughts, feelings, or conversations 
associated with trauma and that he made efforts to avoid 
activities, places, or people that aroused recollections of 
the trauma, markedly diminished interest or participation in 
significant activities, and had restricted range of affect, 
i.e. unable to have loving feelings.  

The VA examiner stated that the veteran did not have total 
occupational and social impairment.  The veteran had 
deficiencies in thinking, family relations, work and mood.  
His hypervigiliance led him to have thoughts predominated by 
worries about others' intentions, situational factors which 
might lead to harm, and efforts to monitor his own mood and 
reactions to avoid harming himself or others.  

The veteran was noted to be avoidant, irritable and isolated 
with his family.  He was nearly constantly working to avoid 
exposures to stimuli which resulted in flashbacks, 
intensified anxiety, panic reactions, and fear which then 
consequently led him to feel guilty for how he treated his 
wife and the limits his mood placed on their marriage, and 
that lead to his feeling depressed and his physical and 
emotional withdrawal from his family.  The examiner assigned 
a GAF score of 41.  

The ratings for the service-connected dysthymic disorder/PTSD 
have been assigned under the provisions of Diagnostic Code 
(DC) 9411.  

Under the General Rating Formula that became effective on 
November 7, 1996, psychiatric disorders other than eating 
disorders, to include PTSD, are rated as follows:

A rating of 50 percent is assignable for occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once per week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly-learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

A rating of 70 percent is assignable for occupational and 
social impairment with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or work like 
setting); inability to establish and maintain effective 
relationships.  

A rating of 100 percent is assignable for total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name.  

After a careful review of the veteran's treatment reports, 
his VA medical examinations, and his statements and comparing 
them to the criteria of the General Rating Formula, the Board 
finds that the service-connected disability picture more 
closely resembles the criteria for the application of a 
rating of 70 percent.  

The veteran's VA treatment reports and VA examinations show 
manifestations that fit squarely within the criteria for the 
70 percent rating; i.e., occupational and social impairment 
with deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood.  

Many of the characteristic symptoms cited in the criteria are 
reported in the examinations, e.g. inability to maintain 
effective relationships, impaired impulse control, difficulty 
in adapting to stressful circumstances, social impairment 
with family relations, judgment, thinking and mood.  

However, none of the veteran's medical records described 
symptoms that produced  total occupational and social 
impairment within the criteria for the next higher, 100 
percent rating, i.e., gross impairment in thought processes 
or communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  

According to the Fourth Edition of the American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders (DSM-IV), the GAF is a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  

There is no question that the GAF score and interpretations 
of the score are important considerations in rating a 
psychiatric disability.  See e.g., Richard v. Brown, 9 Vet. 
App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 
(1995).  

GAF scores between 41 and 50 reflect serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting), or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  

GAF scores between 51 and 60 reflect moderate symptoms (e.g., 
flat affect, circumstantial speech, occasional panic 
attacks), or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers 
or co-workers).  

The GAF scores assigned are indicative of markedly different 
levels of severity.  However, the GAF score assigned in a 
case, like an examiner's assessment of the severity of a 
condition, is not dispositive of the evaluation issue; 
rather, the GAF score must be considered in light of the 
actual symptoms of the veteran's disorder, which provide the 
primary basis for the rating assigned.  See 38 C.F.R. 
§ 4.126(a).  


Given the facts in this case, an increased schedular rating 
of 70 percent for the service-connected dysthymic/PTSD is for 
application in this case.  



ORDER

An increased schedular rating of 70 percent, but not higher 
for the service-connected dysthymic disorder/PTSD is granted, 
subject to the regulations controlling the payment of VA 
monetary benefits.  



REMAND

In light of the favorable action taken hereinabove, the 
matter of the veteran's entitlement to a total rating based 
on individual unemployability due to service-connected 
disability is now reasonably raised and requires initial 
consideration by the agency of original jurisdiction.  

The Board notes that, in November 2003, the Social Security 
Administration found the veteran to be disabled with the 
primary diagnosis of mood disorder and a secondary anxiety 
disorder, effective on September 27, 2002.  

Accordingly, this matter is REMANDED to the RO for the 
following action:  

The RO should undertake all indicated 
steps to adjudicate the issue of the 
veteran's entitlement to a total rating 
based on individual unemployability due 
to service-connected disability in light 
of all the evidence of record.  All 
indicated procedural and evidentiary 
development should performed in this 
regard.  If the benefit sought on appeal 
is not granted, then the veteran and his 
representative should be provided with an 
appropriate Supplemenal Statement of the 
Case and given an opportunity to respond 
thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

By this remand, the Board intimates no opinion as to the 
final disposition of any unresolved issue.  The veteran has 
the right to submit any additional evidence and/or argument 
on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369, 372-73 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals









 Department of Veterans Affairs


